657 So.2d 1232 (1995)
UNITED TEACHERS ASSOCIATES INSURANCE COMPANY, Petitioner,
v.
Kent David VANWINKLE, Respondent.
No. 95-1356.
District Court of Appeal of Florida, Third District.
July 5, 1995.
Rehearing Denied August 16, 1995.
Clark, Sparkman, Robb & Nelson and James K. Clark, Miami, for petitioner.
Anthony J. Scremin, Miami, for respondent.
Before BARKDULL, NESBITT and LEVY, JJ.
PER CURIAM.
In the absence of extraordinary circumstances not shown to exist here, the deposition of a non-resident officer of a non-resident corporate defendant not seeking affirmative relief is to be taken at deponent's *1233 place of residence and the trial court should not require that party to advance travel costs to counsel in connection therewith. For this reason, the order requiring the within petitioner to advance travel costs is quashed. Madax Int'l Corp. v. Delcher Intercontinental Moving Services, Inc., 342 So.2d 1082 (Fla. 2d DCA 1977).